Exhibit 10.3



 

 

February 21, 2007





"First_Name" "Middle_Name" "Last_Name"





"Address_Line_1"





"Address_Line_2"





"City", "State" "Zip_Code"





 

RE: Grant of Director Options - Letter Agreement Dated "Option_Date", Option
Number "NUM"



Dear "First_Name":



I am pleased to confirm to you the grant on "Option_Date" (the "Date of Grant")
of a nonqualified stock option (the "Director Option") under the First Midwest
Bancorp, Inc. Amended and Restated Non-Employee Directors' Stock Option Plan
(the "Directors' Plan"). The Director Option provides you with the opportunity
to purchase for "Option_Price" per share up to "Shares_Granted" shares of the
Company's Common Stock.



The Director Option is subject to the terms and conditions of the Directors'
Plan, including any Amendments thereto, which are incorporated herein by
reference, and to the following:



(1) Vesting and Exercisability: In general, the Director Option will become
fully vested and exercisable on "Vest_Date_Period_1". In the event of your
death, disability, retirement (as defined below) or of a Change-in-Control as
defined in the Company's Omnibus Stock and Incentive Plan, as Amended (the
"Omnibus Plan"), subject to the final sentence of this paragraph (1), the
Director Option will become fully vested and exercisable. Retirement means
termination of your membership on the First Midwest Bancorp, Inc. Board of
Directors at the expiration of your term of office (unless you are then elected
for another term of office), or under such other circumstances as the Board may
determine to constitute retirement. For purposes of this Agreement, "Change in
Control" shall be as defined in Section 14 of the Omnibus Plan, provided that
notwithstanding the provisions of Section 14(c) of the Omnibus Plan relating to
stockholder approval of a transaction constituting a Business Combination (as
defined in Section 14(c)), a Change in Control with respect to a Business
Combination shall not occur prior to the date of consummation of such
transaction.



Expiration:

If you cease to be a director for any reason other than death, disability or
retirement prior to the date the Director Option becomes fully vested, the
Director Option will expire on the date your directorship ends. If the Director
Option has become fully vested at the time you cease to be a director, the
Director Option will expire on the third anniversary of the date you ceased to
be a director for any reason. In no event, however, may the Director Option be
exercised beyond "Expiration_Date_Period_1".





Procedure for Exercise: Once vested, you may exercise the Director Option at any
time by delivering written notice of exercise and payment of the exercise price
in full either (a) in cash or its equivalent (as described in the Directors'
Plan), or (b) by tendering previously-acquired shares of Common Stock having an
aggregate fair market value at the time of exercise equal to the total exercise
price that have been owned by you for six (6) months or more, or (c) by a
combination of



1



--------------------------------------------------------------------------------





(a) and (b). You may deliver an affirmation of ownership of Common Stock having
the required fair market value in lieu of physically tendering such shares.



Limited Transferability; Beneficiary Designation:

The Director Option is personal to you and may not be sold, transferred,
pledged, assigned or otherwise alienated, otherwise than by will or the laws of
descent and distribution and other than as provided herein. The Director Option
shall be exercisable during your lifetime only by you. Notwithstanding the
foregoing, you may transfer the Director Option to:





(a) your spouse, children or grandchildren ("Immediate Family Members");



trust or trusts for the exclusive benefit of such Immediate Family Members, or;



a partnership in which such Immediate Family Members are the only partners,



provided that:



(i) there may be no consideration for any such transfer,



(ii) subsequent transfers of the transferred Director Option shall be
prohibited, except to designated beneficiaries; and



(iii) such transfer is evidenced by documents acceptable to the Company and
filed with the Corporate Secretary.



Following transfer, the Director Option shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, provided
that for purposes of designating a beneficiary with respect thereto, the
transferee shall be entitled to designate the beneficiary. The provisions of
this Letter Agreement relating to the period of exercisability and expiration of
the Director Option shall continue to be applied with respect to you and your
status as a director, and the Director Option shall be exercisable by the
transferee only to the extent, and for the periods, set forth in Paragraphs (1)
and (2) above. Transfer of Common Stock purchased by your transferee upon
exercise of the Director Option may also be subject to the restrictions and
limitations described in Paragraph (5) below.



(5) Securities Law Reporting Requirements and Restrictions: You understand and
acknowledge that applicable securities laws govern and may restrict your right
to offer, sell or otherwise dispose of any Common Stock purchased upon exercise
of the Director Option. In addition, because of your status as a director of the
Company, prior to exercise of the Director Option or sale of any shares acquired
upon exercise, you should consult with the Company's Corporate Secretary with
respect to the implications of Section 16(a) two-day reporting obligation and
(b) short-swing profit recovery provisions of the Securities Exchange Act of
1934 on such exercise or sale. Additional information regarding these rules will
be provided to you, on request, from the Company's Corporate Secretary.



(6) Reload Provisions: As described more fully in Appendix B, "General
Information Regarding Reload Stock Options" of the "Summary Description" of the
Directors' Plan, the Board of Directors of First Midwest Bancorp, Inc. has
approved the grant of reload stock options upon certain exercises of the
Director Options. Accordingly, a reload stock option will be granted upon any
exercise of the Director Option by you while you are a director and upon which
you tender previously-acquired Common Stock (Common Stock which has been held
for at least six (6) months) in payment of the exercise price. A Reload Option
Letter Agreement will be issued to you



2



--------------------------------------------------------------------------------




to evidence the grant of a reload stock option. Reload stock options will not be
granted if this Option is exercised by your transferee or beneficiary, or if you
are not a director at the time of exercise. The Board has reserved the right, at
any time and for any reason, to amend, modify or terminate the granting of
reload stock options upon the exercise of the Option. You will be notified by
the Company in the event of any such action.



(7

) Tax Consequences: Director Options are in the form of nonqualified stock
options and cannot qualify as "incentive stock options" under the provisions of
Internal Revenue Code Section 422. No federal or state income taxes or
FICA/Medicare taxes will be withheld by the Company upon exercise. Information
regarding the tax consequences of the Director Option will be provided to you.





(8) Miscellaneous: Nothing in this Letter Agreement confers any right on you to
continue as a director of the Company. This Letter Agreement will be binding
upon, and insure to the benefit of, your and the Company's successors and
assigns.



(9) Conformity with Directors' Plan: The Director Option is intended to conform
to the Directors' Plan in all respects. Inconsistencies between this Letter
Agreement and the Directors' Plan shall be resolved in accordance with the terms
of the Directors' Plan. By executing and returning the enclosed Confirmation of
Acceptance of this Letter Agreement you agree to be bound by the terms hereof
and of the Directors' Plan. Except as otherwise expressly provided herein, all
definitions stated in the Directors' Plan shall be applicable to this Letter
Agreement.



To confirm your understanding and acceptance of the Director Option granted to
you by this Letter Agreement, kindly execute and return to the Company's
Corporate Secretary in the enclosed envelope the following documents: (a) the
"Confirmation of Acceptance" endorsement, and (b) the Beneficiary Designation
Form.



If you have any questions, please do not hesitate to contact the Corporate
Controller at (630) 875-7459.



Very truly yours,



First Midwest Bancorp, Inc.



John M. O'Meara

President and Chief Executive Officer

First Midwest Bancorp, Inc.

3

